             Case 1:18-cv-02929-RBW Document 36 Filed 09/03/19 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,                       )
                                              )
                   Plaintiffs,                )
                                              )
        v.                                    )
                                              )       Case No. 18-cv-2929 (RBW)
ALEX M. AZAR II, in his official              )
capacity as Secretary of Health and           )       PLAINTIFFS’ SURREPLY TO
Human Services,                               )       MOTION TO DISMISS
                                              )
                   Defendant.                 )
                                              )


        In this Surreply, Plaintiffs addresses two issues raised by the Secretary’s Reply: 1) new

arguments raised for the first time in the Secretary’s Reply; and 2) the Secretary’s incorrect

claims regarding denials for claims submitted by Ms. Lewis and third-party Dr. Bloom after

administrative or District Court decisions directing reimbursement, which is a significant issue in

this litigation.

        I.         New Arguments

        As noted in Plaintiffs’ Opposition, the Secretary’s motion to dismiss did not discuss the

statute(s) giving rise to jurisdiction in this Court. Opp. at 5. Likewise, the Secretary’s motion

papers did not discuss supplemental jurisdiction, though that was pled in the Complaint. In their

Opposition, the Plaintiffs addressed both of these bases for jurisdiction. In his Reply, the

Secretary raises a host of new arguments addressing both bases for jurisdiction. Reply at 1-6.
              Case 1:18-cv-02929-RBW Document 36 Filed 09/03/19 Page 2 of 4



           Raising new arguments in reply papers is improper.1 Accordingly, those arguments

should be rejected. Alternatively, if the Court would like additional briefing from Plaintiffs

addressing the new arguments, Plaintiffs are ready to provide it.

           II.       Post-Judgment Denials of Lewis and Bloom

           The issue of whether the Secretary was continuing to deny claims submitted by Ms.

Lewis and Dr. Bloom after decisions by district courts in their favor was raised and discussed at

the hearing on June 14, 2019, and continued with a dispute about both whether this was

occurring and whether the Secretary contested that collateral estoppel applied to the Secretary.

In their Opposition to the Secretary’s motion to dismiss, Plaintiffs included an example where,

after the judgment in her favor and with knowledge of that judgment, the Secretary denied Ms.

Lewis’ claim for CGM coverage. Opp. at 5, n. 2.

           In the Reply papers submitted on Friday, July 12, 2019, the Secretary disputed Plaintiffs’

claims contending that they “may (the Secretary assumes inadvertently) mislead the Court.”

Dkt. #32 at 8. Yet in support of this argument, the Secretary conceded that he had denied the

claim alluded to (with knowledge of the judgment) two months before the Scheduling

Conference of June 2019 but offered an excuse.2 Further, the Secretary offered that, in August

2018, a new system was set up to pay Ms. Lewis’ claims, everything had been paid, and that Ms.

Lewis had submitted no new claims since December 2018.3,

           On Monday, July 15, 2019, Plaintiffs alerted the Secretary that those statements by the

Secretary regarding Ms. Lewis and Dr. Bloom were not correct. These are the actual facts:


1
    Plaintiffs believe that the Secretary’s arguments lack merit, apart from their impropriety.
2
 The Secretary stated that the claim was initially submitted not long after the judgment in Ms. Lewis’ favor, so the
Secretary did not yet have a system to make sure that Ms. Lewis’ claims were paid. Of course, this does not explain
how, nearly a year later, in April 2019, Ms. Lewis’ request for reconsideration of the denial was still rejected.
3
    Likewise, Dr. Bloom received a post-judgment denial of his CGM claim in January 2019.
         Case 1:18-cv-02929-RBW Document 36 Filed 09/03/19 Page 3 of 4



       1) On March 13, 2019, Ms. Lewis submitted a claim for sensors for her CGM.

       2) That claim was denied.

       3) Thereafter, Ms. Lewis sought redetermination.

       4) That redetermination was also denied.

       5) Thereafter, Ms. Lewis sought reconsideration, specifically referencing Judge Gorton’s

           decision and including a copy.

       6) On June 24, 2019 (i.e., approximately three weeks before the Secretary’s reply brief

           claiming otherwise was filed), and with full knowledge of Judge Gorton’s decision,

           the Secretary again denied Ms. Lewis’ claim. See Exhibit A.

       Thus, exactly as Plaintiffs stated, the Secretary has continued to deny Ms. Lewis’ claims

after the final judgment in her favor. Moreover, those denials have occurred with full knowledge

of that adverse judgment.

       The significance of these facts is that the process of applying for and receiving

reimbursement from the Secretary is ostensibly to be navigated by an applicant who is not an

attorney. But as the facts of denials for both Ms. Lewis and Dr, Bloom demonstrate, even for

applicants who have retained counsel – which should not be necessary – and even when counsel

is actively involved, the Secretary has continued to deny claims after administrative and court

decisions requiring reimbursement.

       In the Corrected Reply papers submitted on Friday, August 9, 2019, the Secretary finally

concedes that just three days after Plaintiffs filed their Opposition papers, and again with full

knowledge of the judgment in her favor, the Secretary denied Ms. Lewis’ claim for CGM

coverage. See Exhibit B. Likewise, the Secretary concedes that at least one other post-judgment

claim by Ms. Lewis has been rejected. Second Young Decl. at ¶¶ 6-9. Thus, in the Secretary’s
          Case 1:18-cv-02929-RBW Document 36 Filed 09/03/19 Page 4 of 4



view – apparently – even though the Secretary in fact has been refusing to pay Ms. Lewis’

claims, “any implication that the Secretary is refusing to pay continuous glucose monitor claims

brought by Ms. Lewis is simply false.” Reply at 9. Respectfully, that statement is of the same

kind as the Secretary employs in contending that life-saving CGMs serve no “medical purpose”

and that has resulted in this litigation.

                                                    Respectfully submitted,

                                                    /s/Jeffrey Blumenfeld
                                                    D.C. Bar No. 181768
                                                    LOWENSTEIN SANDLER LLP
                                                    2200 Pennsylvania Avenue, NW
                                                    Washington, DC 20037
                                                    Telephone: (202) 753-3800
                                                    Facsimile: (202) 753-3838
                                                    jblumenfeld@lowenstein.com

                                                               and

                                                    PARRISH LAW OFFICES
                                                    James C. Pistorino
                                                    224 Lexington Dr.
                                                    Menlo Park, CA 94025
                                                    Telephone: (650) 400-0043
                                                    james@dparrishlaw.com

                                                    Attorneys for Plaintiffs
Date: August 27, 2019
